DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant filed a response; amended claim 1, 26, 31, and 37; and cancelled claims 22, 23, and 25 on 11/11/2022. 
The claim objections of claims 21-23, 26, and 29 previously presented are withdrawn in view of the amendments. The 112(b) rejection of claim 26 previously presented is withdrawn in view of the amendments. 

The double patenting rejections previously presented are withdrawn in view of the terminal disclaimers filed. 
The terminal disclaimers filed on 11/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,526,120 and US 9,505,521 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments are primarily drawn to the amended claim limitation 1. The revised rejection below addresses the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21, 22, 24, 25, 27-29, and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dayton (PG-PUB 2010/008436) in view of “How It’s Made Moulded Pulp Containers” (<https://www.youtube.com/watch?v=CA9xBSb9NZI> , Available on 10/07/2009), Hooft (WO 03/086881), and Koike (US 6,797,119).
Regarding claim 21, Dayton teaches a  method of manufacturing a container for liquids (Figure 8), comprising:
forming a pulp shoulder (Figure 8, item 802) and pulp body (Figure 8, item 908) having an inner surface made from a paper pulp slurry [0095];
creating a liquid barrier by applying a sealant on the interior surface of the pulp should and pulp body [0077], [0107], [0149];
molding a neck portion, wherein the neck portion comprises a ridge along an outer surface of the neck portion (Figure 1A, item 118 and [0103]); and
attaching the pulp body with the neck portion such that an upper periphery of the pulp shoulder resides over at least a portion of the neck portion below the ridge along the outer surface of the neck portion (Figure 4A and Figure 6A-6C); and
bonding the neck portion to the pulp shoulder [0084].
 
Dayton does not teach (1) forming a pulp shoulder and pulp body having an inner surface by thermoforming from a paper pulp slurry; (2) spraying and drying a sealant onto the inner surface of the pulp shoulder and body; and (3) injection molding a neck portion, wherein the neck portion comprises a ridge along an outer surface of the neck portion. 

As to (1),  “How It’s Made Moulded Pulp Containers” teach a process of molding containers from a paper pulp slurry on a mold using heat (i.e., thermoforming) (Time stamp 1:20-2:35). 
Both Dayton and “How It’s Made Moulded Pulp Containers” teach a process of preparing a biodegradable bottle comprising a pulp shoulder and pulp body. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed method of preparing the paper pulp shoulder and body of Dayton with the thermoforming process of “How It’s Made Moulded Pulp Containers,” a functionally equivalent mechanism for preparing paper pulp-based components. 

As to (2), Koike teaches a process of producing a pulp-based packaging material (Abstract, Figure 1), comprising a step of spraying biodegradable plastics onto one or both surfaces of a pulp sheet (Col 4, Ln 20-30 and Figure 4). 
Both Dayton and Koike teach a process of producing a pulp-based vessel with a coated surface. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed coating technique of Dayton with the spray technique of Koike, a functionally equivalent coating technique for applying a substance to the surface of a pulp-based vessel. One of ordinary skill in the art would recognize that the sprayed sealant would have to be dried after spraying to form and utilize the sealed bottle. 

As to (3), Hooft teaches a top element produced through a process of injection molding (Page 6, Ln 35- Page 7, Ln 9 and Figure 7, item 202). 
Both Dayton and Hooft teach a process of producing a bottle comprising a neck portion produced through a molding process. It would have been obvious to one of ordinary skill in the art to substitute the neck molding process of Dayton with the injection molding process of Hooft, a functionally equivalent process for a neck molding process. 

Regarding claim 24, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the sealant is a bioplastic (Dayton, [0077]).  

Regarding claim 27, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the neck portion is made from a bioresin (Dayton, [0077]).   

Regarding claim 28, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the neck portion is made from polylactic acid (Dayton, Figure 4A and [0084]). 

Regarding claim 29, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the neck portion to pulp shoulder is bonded through an adhesive (Dayton, [0092[).  

Regarding claim 34, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the pulp shoulder and the pulp body are formed as an integral component (Dayton, Figure 12A and 12B; [0102]).

Regarding claim 35, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the pulp shoulder and pulp body are formed as separate components (Dayton, [0098]).

Regarding claim 36, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the pulp shoulder and pulp body are attached by using an adhesive (Dayton, [0098]). 

Regarding claim 37, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 36, wherein the creating the liquid barrier is by coating a sealant from onto the inner surface of the pulp shoulder and body (Dayton, [0077] , [0108]) and attaching the pulp shoulder and pulp body (Dayton, [0077]).
Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike does not teach attaching the pulp shoulder and the pulp body before creating a liquid barrier on the interior surface of the pulp shoulder and pulp body. 
However, a mere rearrangement in the order of the steps performed in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the sequence of the steps of Dayton such that the pulp shoulder and body are attached before creating a liquid barrier on the interior surface of the pulp shoulder and pulp body. 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dayton (PG-PUB 2010/008436) in view of “How It’s Made Moulded Pulp Containers” (<https://www.youtube.com/watch?v=CA9xBSb9NZI> , Available on 10/07/2009), Hooft (WO 03/086881), and Koike (US 6,797,119), as applied to claim 21, in further view of Andersen (US 5,720,913). 
Regarding claim 26, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches a process as applied to claim 1, wherein the inner surface of the pulp shoulder and body are coated with a sealant (Dayton, [0114]).
Dayton in view of “How It’s Made Moulded Pulp Containers,” Hooft, and Koike does not teach trimming the pulp shoulder and pulp body.
Andersen teaches manufacturing a  teaches a process of producing a pulp-based packaging material (Col 6, Ln 32-42), comprising an optional step of trimming excess material from the final product using cutting means after attaching components together using adhesive (Col 10, ln 27-29). 
Both Dayton and Andersen teach a process of producing a pulp-based structure. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed post-processing steps with the post-processing step of trimming of Andersen, a functionally equivalent step for post-processing for producing a final product.  

Claim 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dayton (PG-PUB 2010/008436) in view of “How It’s Made Moulded Pulp Containers” (<https://www.youtube.com/watch?v=CA9xBSb9NZI> , Available on 10/07/2009), Hooft (WO 03/086881), and Koike (US 6,797,119), as applied to claim 21, in further view of Jones (US 4,909,434).  
Regarding claim 31, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the neck portion to pulp shoulder is bonded through an adhesive (Dayton, [0092[).  

Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike does not teach bonding the neck portion to the pulp shoulder is through a heat sealing process.

Jones teaches a process for bonding a plastic spout to a liquid-containing paperboard laminate carton (Abstract), wherein the bonding is performed through a heat sealing process (Col 4, Ln 3-24; Col 8, Ln 52-62).

Both Dayton and Jones teach bonding a neck portion to a shoulder of a paper-based element in order to produce a beverage vessel. It would have been obvious to one of ordinary skill in the art to substitute the bonding technique of Dayton with the heat sealing process of Jones, a functionally equivalent process. 

Regarding claim 33, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, Koike, and Jones (hereinafter referred to as Modified Dayton)  teaches the process as applied to claim 31, the heat sealing process comprising introducing a heated activated adhesive (Jones, Col 8, Ln 52-62). 

Claim 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dayton (PG-PUB 2010/008436) in view of “How It’s Made Moulded Pulp Containers” (<https://www.youtube.com/watch?v=CA9xBSb9NZI> , Available on 10/07/2009), Hooft (WO 03/086881), Koike (US 6,797,119), Jones (US 4,909,434),  as applied to claim 29, in further view of Weber (“Biobased Packaging materials for the Food Industry: Status and Perspectives,” Available Nov 2000). 
Regarding claim 30, Modified Dayton teaches the process as applied to claim 29, wherein the adhesive is resistant to water (Jones, Col 8, Ln 60-62). 
 Modified Dayton does not teach the adhesive is biodegradable and repulpable. 
Weber teaches in order to produce a 100% biobased packaging, the additives must be bio-based as well, wherein additives used in the production of packaging are plasticizers, UV-stabilizers, adhesives, inks and paints, natural pigments and colorants. 
One of ordinary skill in the art would have recognized that the process of Modified requires additives, including adhesives. One of ordinary skill in the art would have been motivated to ensure the adhesives are bio-based and biodegradable as suggested by Weber in order to maintain the biodegradability of the bottle as desired by Dayton.  

Claim 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dayton (PG-PUB 2010/008436) in view of “How It’s Made Moulded Pulp Containers” (<https://www.youtube.com/watch?v=CA9xBSb9NZI> , Available on 10/07/2009), Hooft (WO 03/086881), and Koike (US 6,797,119), as applied to claim 21, in further view of Dirksing (US 5,125,886). 
Regarding claim 31, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike teaches the process as applied to claim 21, wherein the neck portion to pulp shoulder is bonded through an adhesive (Dayton, [0092[).  

Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, and Koike does not teach bonding the neck portion to the pulp shoulder is through a heat sealing process.

Dirksing teaches a process of heat sealing a neck portion to the pulp shoulder, wherein the heat sealing process comprising inserting the neck portion and the pulp shoulder into a jig (Figure 3 and 4); closing a heated press tool on the attached neck portion and pulp shoulder (Figure 5); and applying pressure and heat (Col 5, Ln 26-36 and Col 10, Ln 27-45). 

Both Dayton and Dirksing teach bonding a neck portion to a shoulder of a paper-based element in order to produce a beverage vessel. It would have been obvious to one of ordinary skill in the art to substitute the bonding technique of Dayton with the heat sealing process of Dirksing, a functionally equivalent process. 

Regarding claim 32, Dayton in view of  “How It’s Made Moulded Pulp Containers,” Hooft, Koike, and Dirksing teaches the process as applied to claim 31, wherein the heat sealing process comprising inserting the neck portion and the pulp shoulder into a jig (Dirksing, Figure 3 and 4); closing a heated press tool on the attached neck portion and pulp shoulder (Dirksing, Figure 5); and applying pressure and heat (Dirksing, Col 5, Ln 26-36 and Col 10, Ln 27-45). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745